In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-465 CR

____________________


BRIAN JOSEPH ANDRES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 89474




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Brian Joseph Andres, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and counsel of record is aware of the motion.  No opinion has issued in this
appeal.  The motion is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered January 19, 2005 
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.